IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 467 WAL 2015
                                           :
                     Respondent            : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
              v.                           :
                                           :
                                           :
CEASAR TRICE,                              :
                                           :
                     Petitioner            :


                                      ORDER



PER CURIAM

       AND NOW, this 22nd day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

       Justice Donohue and Justice Wecht did not participate in the consideration or

decision of this matter.